Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 2, 4-8, 10-20, 23-27, 29, 31-36 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 20, 27, 29, the prior art of record fails to teach the claims and as argued in the applicant’s argument filed 06/16/2022. Therefore, claims 1, 20, 27 29 are allowed. 

Claims 2, 4-8, 10-19, 23-26, 31-36 are allowed because of the dependency on the allowed claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

TAHERZADEH BOROUJENI et al. (US 20220132533) teaches the actual number of repetitions may be larger than the nominal number (par. 106) however the provisional app. 62805046 filed on 02/13/2019 does not provide support. The date does qualify as prior art.

LE et al. (“An Overview of Physical Layer Design for Ultra-Reliable Low-Latency Communications in 3GPP Releases 15, 16, and 17” published on 12/23/2020) teaches If a ‘‘nominal’’ repetition goes across the slot boundary, invalid symbols or DL/UL switching point as in Fig. 5, this ‘‘nominal’’ repetition is split at the slot boundary or the switching point between UL symbols and DL/invalid symbols into multiple PUSCH repetitions. Therefore, the actual number of repetitions can be larger than the nominal number (page 483 left column). The date does qualify as prior art.


ETSI TS 138 214 V16.2.0 (2020-07) (“5G; NR; Physical layer procedures for data
(3GPP TS 38.214 version 16.2.0 Release 16)”) teaches the nominal repetition consists of one or more actual repetitions (page 112). The date does qualify as prior art.

	R1-1804103 (“Discussion on mapping type B PUSCH repetition”) teaches If mapping type B PUSCH repetition is supported within one slot, the repetition patterns need to be fully discussed. In case of PUSCH mapping Type B repetition going to cross the slot boundary, same symbol allocation can be used across slots as illustrated in Figure.3 (section 2.2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        07/19/2022